56 N.Y.2d 859 (1982)
In the Matter of Niagara Recycling, Inc., et al., Appellants,
v.
Town Board of the Town of Niagara et al., Respondents.
Court of Appeals of the State of New York.
Argued May 13, 1982.
Decided June 10, 1982.
Edwin P. Yaeger for appellants.
Rita Merino Hager and Robert P. Merino for respondents.
Concur: Chief Judge COOKE and Judges JASEN, GABRIELLI, JONES, WACHTLER, FUCHSBERG and MEYER.
Order affirmed, with costs, for reasons stated in the opinion by Justice STEWART F. HANCOCK, JR., at the Appellate Division (83 AD2d 335).